McWILLIAMS, Circuit Judge,
dissenting.
A federal grand jury in the District of Utah returned an indictment against PHE and other defendants, charging them in eleven counts of transporting into Utah obscene matter as magazines and video tapes, and of sending through the mail to children and adults unsolicited catalogs advertising obscene matter. The defendants filed a motion to dismiss the indictment, alleging bad faith and vindictiveness by the United States Attorney in bringing the charges against them. After an extended hearing, the district court denied the defendants’ motion to dismiss the grand jury indictment. The defendants filed a notice of appeal from the district court’s order denying their motion to dismiss the grand jury indictment.
Our jurisdiction is limited to “final decisions of the district court.” 28 U.S.C. § 1291. The order of the district court denying defendants’ motion to dismiss the grand jury indictment is not a “final judgment” and, in my view, does not come within any recognized exception to 28 U.S.C. § 1291. Accordingly, I would dismiss the appeal as being premature.
In concluding that this court lacks jurisdiction to hear this appeal, I rely on such cases as United States v. Hollywood Motor Car Co., et al., 458 U.S. 263, 102 S.Ct. 3081, 73 L.Ed.2d 754 (1982) and United States v. Butterworth, 693 F.2d 99 (9th Cir.1982).
In Hollywood Motor, the defendants in a two-count indictment returned in a federal court for the Eastern District of Kentucky succeeded in obtaining a change of venue to the Central District of California. In the latter district, the United States secured a superseding indictment charging four new substantive counts. The government thereafter obtained a voluntary dismissal of three of the six counts, and the defendants then moved to dismiss the remaining three counts in the indictment on the grounds that the superseding indictment manifested prosecutorial vindictiveness prompted by the fact that the defendants had obtained a change of venue for Kentucky to California. The district court denied the motion, and the defendants took an immediate appeal. The Ninth Circuit held that the district court’s order denying defendants’ motion to dismiss on the grounds of vindictiveness was immediately appealable as a final judgment under 28 U.S.C. § 1291. 646 F.2d 384 (9th Cir.1981). Reaching the merits, the Ninth Circuit held that the defendants had established prose-cutorial vindictiveness which required a dismissal of the indictment.
On certiorari, the Supreme Court in Hollywood Motor summarily reversed the Ninth Circuit, holding that the denial of a motion to dismiss a grand jury indictment based on a claim of prosecutorial vindictiveness did not fall within the narrow group of claims coming within the collateral order exception to the final judgment requirement of § 1291, because such claim did not meet one of the tests for a collateral order exception, i.e., that the claim “be effectively unreviewable on appeal from a final judgment.” In thus holding, the Supreme Court spoke in broader terms as follows:
Obviously, it is wholly desirable to correct prior to trial any substantive errors noticed at that time. It is equally evident that when relief must await post-conviction proceedings, the defendant is subjected to the burden of defending himself at trial, even though the presence of errors might require reversal of his conviction and possibly a second trial. Nevertheless, reversal of the conviction and, where the Double Jeopardy Clause does not dictate otherwise, the provision of a new trial free of prejudicial error normally are adequate means of vindicating the constitutional rights of the accused (emphasis added).
Having been reversed in Hollywood Motor, the Ninth Circuit thereafter took a different approach on this issue of appeala-*862bility in United States v. Butterworth, 693 F.2d 99 (9th Cir.1982). In Butterworth, striking air traffic controllers were indicted for participating in a strike against the United States in violation of 18 U.S.C. § 1918(3) and 5 U.S.C. § 7311(3). The defendants moved to dismiss their indictment on the ground of selective prosecution, the defendants contending that the government decided to prosecute them because their names were on a government list of appropriate targets for prosecution, which list, according to the defendants, was improperly drawn in response to their exercise of their First Amendment right to hold union office and to engage in union affairs.
After an evidentiary hearing, the district court denied the motion to dismiss, and the defendants took an' immediate appeal. Based on the Supreme Court’s ruling in Hollywood Motor, the Ninth Circuit held in Butterworth that it had no jurisdiction to hear defendants’ appeal of the order of the district court denying their motion to dismiss the indictment. In Butterworth, the Ninth Circuit noted that the Supreme Court in Hollywood Motor drew a crucial distinction between a “right not to be tried” and a right whose remedy may require dismissal of charges in post-conviction proceedings, the former falling into the category of rights that can only be vindicated prior to trial, and the latter not so falling.
Under the circumstances, I fail to see how the defendants have any “right not to be tried” which might entitle them to an immediate review of the district court’s denial of their motion to dismiss the indictment. The present case does not come within the parameters of Cohen v. Beneficial Industrial Loan Cory., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Neither Dombrowski v. Pfister, 380 U.S. 479, 85 S.Ct. 1116,14 L.Ed.2d 22 (1965) nor Fort Wayne Books, Inc. v. Indiana, 489 U.S. 46, 109 S.Ct. 916, 103 L.Ed.2d 34 (1989), involves the question of whether a district court’s order denying a defendant’s motion to dismiss a grand jury indictment is immediately appealable. Hollywood Motor, supra, specifically involves that particular matter. Bender v. Clark, 744 F.2d 1424 (10th Cir.1984), relied on by the majority as an alternative basis for assuming jurisdiction, has no present pertinency. I would dismiss the appeal for lack of jurisdiction.